*331OPINION
By RICHARDS, J.
The trial judge in this case may well have found on the evidence that the primary purpose and object of Dr. Selman, who was naturally interested for his employer the Stone Knitting Company, was to impress upon Dr. Isham that Beckerman was not guilty in the arson case, and to have Dr. Isham communicate that fact to his wife who was one of the jurors. Such a finding and conclusion would not be manifestly against the weight of the evidence.
However, it appears from the record that no motion for a new trial was filed in the case. For that reason this court is unable to weigh the evidence.
We have examined the other alleged errors but find none to prejudice the plaintiff in error.
For these reasons the judgment will be affirmed.
LEMERT and MONTGOMERY, JJ, concur.